                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


ORION MARINE CONSTRUCTION, INC.,

       Plaintiff,

v.                                                 Case No. 8:19-cv-1622-T-30CPT

MARINE STRUCTURES, LLC,

      Defendant.
_____________________________________/

                                          ORDER

       THIS CAUSE comes before the Court upon Defendant’s Motion to Dismiss for

Improper Venue or, in the Alternative, to Transfer Venue (Dkt. 12) and Plaintiff’s Response

in Opposition (Dkt. 14). The Court, upon review of the motion, response, and being

otherwise advised in the premises, concludes that the motion should be denied because

Defendant has not established that public-interest factors disfavor enforcement of the parties’

agreement to litigate in this forum.

                                       BACKGROUND

       This is a contract dispute between two commercial entities. Plaintiff Orion Marine

Construction, Inc. and Defendant Marine Structures, LLC entered into a purchase agreement

under which Marine Structures agreed to supply stainless steel bolts to Orion for the

construction of a World War II Battleship’s cofferdam and walkway. Orion is a citizen of

Florida and Texas. Marine Structures is a citizen of North Carolina. The purchase

agreement included a forum-selection clause in which the parties agreed that “jurisdiction
and venue over all controversies arising out of, or relating to, this Agreement shall be in

Hillsborough County.” (Dkt. 1-2 at ¶ 26). The purchase agreement also provided that it

“shall be construed in accordance with, and disputes shall be governed by, the laws of the

State of Florida, excluding its conflict of law rules.” Id.

       The complaint alleges that the bolts Marine Structures supplied to Orion were

contaminated. After Orion installed the defective bolts, they began exhibiting significant

signs of oxidation corrosion. The complaint asserts claims against Marine Structures for

breach of contract and contractual indemnity.

       This case is at issue upon Marine Structures’ motion to dismiss, or, in the alternative,

to transfer venue. Marine Structures argues that the Middle District of Florida is not a

“proper venue” under 28 U.S.C. § 1391(b). Marine Structures alternatively requests transfer

to the Eastern District of North Carolina under 28 U.S.C. § 1404(a) and the doctrine of forum

non conveniens.

                                       DISCUSSION

       The law is clear that a valid forum-selection clause should be given controlling weight

in all but the most exceptional circumstances. Atl. Marine Construction Co., Inc. v. United

States District Court for the Western District of Texas, 134 S.Ct. 568, 581 (2013).

“Forum-selection clauses are presumptively valid and enforceable unless the plaintiff makes

a ‘strong showing’ that enforcement would be unfair or unreasonable under the

circumstances.” Cleveland v. Kerzner Int’l Resorts, Inc., 657 F. App’x 924, 925–26 (11th

Cir. 2016) (quoting Krenkel v. Kerzner Int’l Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir.


                                          Page 2 of 4
2009)). A forum-selection clause will be deemed invalid if: “(1) its formation was induced

by fraud or overreaching; (2) the plaintiff would be deprived of its day in court because of

inconvenience or unfairness; (3) the chosen law would deprive the plaintiff of a remedy; or

(4) enforcement of the clause would contravene public policy.” Id.

       The Court concludes that Marine Structures has not met its considerable burden to

demonstrate that enforcement of the presumptively-valid forum-selection clause is unfair or

unreasonable under the circumstances. Marine Structures asserts that Orion’s complaint

relates to matters that occurred exclusively in North Carolina. The bolts at issue in this case

were delivered to Orion’s North Carolina project site. Marine Structures’ main argument is

that the forum-selection clause is contrary to the public policy of North Carolina. This

argument is unpersuasive because the relevant inquiry is whether enforcement would

contravene the public policy “of the forum in which suit is brought,” which is Florida, not

North Carolina. M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972).

       Marine Structures also fails to carry its burden under section 1404(a) because it has

not established that this is an extraordinary case in which public interest factors

overwhelmingly disfavor enforcement of the forum-selection clause. Notably, “[w]hen

parties agree to a forum-selection clause, they waive the right to challenge the preselected

forum as inconvenient or less convenient for themselves or their witnesses, or for their

pursuit of the litigation. A court accordingly must deem the private-interest factors to weigh

entirely in favor of the preselected forum.” Atl. Marine, 571 U.S. at 64. But Marine




                                          Page 3 of 4
Structures’ arguments (other than the argument related to North Carolina’s public policy) are

tantamount to convenience arguments, which are insufficient under this binding precedent.

       It is therefore ORDERED AND ADJUDGED that:

       1.     Defendant’s Motion to Dismiss for Improper Venue or, in the Alternative, to

              Transfer Venue (Dkt. 12) is denied.

       2.     Defendant shall file an answer to the complaint within fourteen (14) days of

              this Order.

       DONE and ORDERED in Tampa, Florida on October 9, 2019.




Copies furnished to:
Counsel/Parties of Record




                                         Page 4 of 4
